Citation Nr: 1828187	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for radiculopathy of the left lower extremity.  

3.  Entitlement to service connection for bursitis.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issues of entitlement to service connection for bursitis, degenerative disc disease of the lumbar spine and radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss disability is manifested by, at its worst, Level I hearing loss in the right ear and Level III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. §4.2 (2017). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2017). 

The Board observes that in cases where the original rating assigned is appealed, as is the case with the Veteran's bilateral hearing loss disability claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85 (a) and (d) (2017).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the appellant did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  As such, § 4.86 does not apply.

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear. The same procedure will be followed for the other ear.  The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

The Veteran received three hearing loss examinations during the appeal period.  

Audiometric testing for the July 2013 examination revealed the following puretone thresholds:

HERTZ
1000
2000
3000
4000
AVG
Right
15
25
50
60
38
Left
10
30
60
65
41

Speech audiometry revealed recognition scores of 96 in right ear and 88 in left ear.   


Audiometric testing for the August 2014 examination revealed the following puretone thresholds:

HERTZ
1000
2000
3000
4000
AVG
Right
15
25
60
65
41
Left
10
35
60
70
44
  
Speech audiometry revealed recognition scores of 100 percent bilaterally.  

Audiometric testing for the August 2015 examination revealed the following puretone thresholds:

HERTZ
1000
2000
3000
4000
AVG
Right
20
25
55
55
39
Left
15
30
65
65
44

Speech audiometry revealed recognition scores of 96 in the right ear and 82 in the left ear.  

In terms of the Veteran's statements, the Veteran reported that it is difficult to understand his wife while he is driving.  See August 2014 examination report.  In July 2013 VA examination report, the Veteran noted difficulty hearing and understanding conversation especially when there is background noise.  He asks people to repeat, and he needs to look at the speaker in conversation.  Id.  He also reported on several occasions that his hearing loss had worsened.  See June 2014 notice of disagreement; see November 2014 Appeal to the Board.  Each time the Veteran reported worsening, the Veteran received a new hearing loss examination.  

The Board observes that application of the regulation to the findings of the July 2013 examination results in a numeric designation of I for the right ear and II for the left.  The Board observes that application of the regulation to the findings of the August 2014 examination results in a numeric designation of I for the right ear and I for the left.  The Board observes that application of the regulation to the findings of the August 2015 examination results in a numeric designation of I for the right ear and III for the left.  

A noncompensable evaluation is warranted when each of those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2017).  As such, the currently assigned noncompensable evaluation is correct for the entire appeal period.

The Board does not doubt the sincerity of the Veteran's assertions regarding the severity of his hearing loss, or its functional impact.  However, the Board must apply the regulation as it is currently written, which requires objective audiometric testing at certain levels to qualify for compensation.  The more probative evidence consists of that prepared by the skilled audiologist, and such evidence demonstrates that the currently assigned evaluation for the Veteran's hearing loss disability is appropriate.  The evidence preponderates against a finding that a compensable evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.


REMAND

In July 2013, the Veteran was afforded a VA examination for his back.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine, osteoarthritis of the lumbar spine and mild left lumbar radiculopathy.  The examiner opined that it was less likely than not that the Veteran's current back disabilities were related to service.  The examiner noted that the service treatment records showed no back symptoms at the time of discharge.  The examiner noted that his complaints in service regarding numbness were on the right side and currently the numbness is on his left.  Furthermore, the examiner found that he had surgical intervention well over 40 years after his initial back sprain.  The examiner did not consider the Veteran's reports that he had back problems since service.  In an April 2013 statement, the Veteran reported back spasms from the time of his military service to the present.  In a June 2014 notice of disagreement, the Veteran reported that he has had back pain and traction most of his life so he feels that these conditions were related to the accident in service.  A remand is needed so that an opinion can be obtained that considers the Veteran's statements that he had continuous problems with this back since service.  

The Veteran claims that his radiculopathy is secondary to his back disability.  As the Veteran's back disability is being remanded for a new opinion, adjudication as to the issue of entitlement to service connection for radiculopathy must be deferred.

The Veteran claims that bursitis is related to his military service.  The Veteran has not clarified where he has bursitis.  VA treatment records already associated with the claims file do not show a current diagnosis for bursitis.  VA treatment record from July 2013 until the present are missing from the claims file.  Upon remand, these records must be obtained in order to determine if he has a current diagnosis of bursitis.  The AOJ should ask the Veteran to clarify where he has bursitis and to explain where and when he has been treated for the disability.  As the Veteran has been asked to clarify this diagnosis in the past, this will be his final opportunity to provide clarification of this diagnosis and/or a showing of a current diagnosis.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since July 2013 and associate them with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Ask the Veteran to clarify his claimed bursitis diagnosis, including where he has bursitis and when he received treatment for it.
3.  After item #1 has been completed, return the claims file to the provider who conducted the July 2013 back examination, if available, for an addendum addressing the Veteran's claimed back disability.  The examiner should be requested to review the file and her examination report.  

Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present back disability is caused or aggravated by his military service.  

The examiner must consider the Veteran's statement that the Veteran reported back spasms from the time of his military service to the present.  See April 2013 Authorization and Consent Form.  

The examiner's attention is directed to the April 2013 Authorization and Consent Form.  The Veteran reported that he received traction for his back in the 1970s for a bad back.  He noted that he was admitted on several occasions with a bad back that required traction.  These records were destroyed, but the Veteran is competent to report treatment for his back.

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  The rationale for any opinions should also be provided.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the July 2013 VA examiner is not available, another competent professional may provide the opinion after reviewing the July 2013 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Upon completion of the opinion ordered above, review the examination report to ensure that she addresses the question presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


